     Case: 1:21-cv-00154-MRB Doc #: 1 Filed: 03/05/21 Page: 1 of 4 PAGEID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

MILTON AL STEWART, Acting Secretary of             :
Labor, United States Department of Labor,          :
                                                   :
       Plaintiff,                                  : Civil Case No. 1:21-cv-154
                                                   :
               v.                                  :
                                                   :
WASHING SYSTEMS, LLC,                              :
                                                   :
       Defendant.                                  :
                                                   :

                                      COMPLAINT

       Plaintiff Milton Al Stewart, Acting Secretary of Labor, United States Department

of Labor (“Secretary”), brings this action to enjoin Washing Systems, LLC (“WSI”) from

violating provisions of Sections 7, 11, 15(a)(2), and 15(a)(5) of the Fair Labor Standards

Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“Act”), and for a judgment against

WSI in the total amount of back-wage compensation found by the Court to be due to any

former or current WSI employees pursuant to the Act and for liquidated damages in an

amount equal to the back wages found due to the employees.

                                          I.

       Jurisdiction of this action is conferred upon the Court by Sections 16(c) and 17 of

the Act, 29 U.S.C. §§ 216(c) and 217, and by 28 U.S.C. §§ 1331 and 1345.

                                          II.

       WSI is, and at all times hereinafter referenced was, incorporated in Ohio as a

corporation with a principal place of business at 167 Commerce Drive, Loveland, Ohio

45140, which is within the venue and jurisdiction of this Court. WSI provides chemicals

and systems for industrial washing facilities.
     Case: 1:21-cv-00154-MRB Doc #: 1 Filed: 03/05/21 Page: 2 of 4 PAGEID #: 2




                                             III.

       At all times hereinafter mentioned, WSI has been an enterprise within the

meaning of Section 3(r) of the Act, in that WSI has been, through unified operation or

common control, engaged in the performance of related activities for a common

business purpose. These activities constitute (and/or are related to) providing chemicals

and systems for industrial washing facilities in furtherance of the business purposes of

WSI’s unified business entity.

                                             IV.

       At all times relevant herein, WSI has employed, and is employing, employees

engaged in commerce or in the production of goods for commerce, including employees

handling or otherwise working on goods or materials that have been moved in or

produced for commerce, such as chemicals, and processing credit card payments.

Further at all times relevant herein, WSI had annual gross volume sales made or

business done of at least $500,000, thereby affording coverage over all their employees

pursuant to Section 3(s)(1)(A) of the Act.

                                             V.

       (a)    During the period from January 26, 2018, through January 25, 2020

(“Investigative Period”) and continuing through the present, WSI employed the

individuals in the attached Exhibit 1.

       (b)    WSI violated Sections 7 and 15(a)(2) of the Act by employing the

individuals in Exhibit 1 in an enterprise engaged in commerce or in the production of

goods for commerce and by compensating these employees at rates less than the

applicable statutory premium overtime wage rate required by Section 7 of the Act. WSI

is therefore liable for unpaid overtime wages and an equal amount of liquidated
     Case: 1:21-cv-00154-MRB Doc #: 1 Filed: 03/05/21 Page: 3 of 4 PAGEID #: 3




damages under Section 16(c) of the Act. For example, during the Investigative Period,

WSI failed to pay employees in the role of technical consultants one and a half times

their regular hourly rates for hours they worked in excess of forty in a workweek, in

violation of Section 7 of the Act. WSI owes the employees listed in Exhibit 1 premium

overtime wages for the hours they worked in excess of forty in a workweek.

       (c)    WSI violated Sections 11(c) and 15(a)(5) of the Act in that WSI failed to

make, keep, and preserve adequate and accurate records as required by 29 C.F.R. Part

516. For example, WSI failed to make, keep, and preserve adequate and accurate

records of the total hours worked by the technical consultants each day.

       (d)    As a result of the violations alleged above, WSI owes back wages to its

employees named in Exhibit 1 and whom WSI paid at rates less than the applicable

statutory premium overtime wage rate required by Section 7 of the Act. WSI might owe

additional amounts to other employees during the time period covered by this

Complaint (and continuing up to the time WSI demonstrates it is complying with the

Act) whose identities are not now known to the Secretary.

       (e)    During the Investigative Period, WSI violated the provisions of the Act as

alleged above. A judgment permanently enjoining and restraining the violations

described herein is specifically authorized by Section 17 of the Act, 29 U.S.C. § 217.

       WHEREFORE, cause having been shown, the Secretary prays for judgment

against WSI providing the following relief:

       (a)    For an injunction issued pursuant to Section 17 of the Act permanently

enjoining and restraining WSI, its officers, agents, servants, employees, and those

persons in active concert or participation with WSI who receive actual notice of any such
     Case: 1:21-cv-00154-MRB Doc #: 1 Filed: 03/05/21 Page: 4 of 4 PAGEID #: 4




judgment, from violating the provisions of Sections 7, 11(c), 15(a)(2), and 15(a)(5) of the

Act; and

       (b)    For judgment pursuant to Section 16(c) of the Act finding WSI liable for

unpaid overtime wages owing to WSI’s current and former employees listed in Exhibit 1

for the Investigative Period and for an equal amount in liquidated damages. Additional

amounts of back wages and liquidated damages may also be owed to certain current and

former WSI employees listed in Exhibit 1 for violations continuing after the Investigative

Period and may be owed to current and former WSI employees presently unknown to

the Secretary for the period covered by this Complaint who may be identified during this

litigation and added to Exhibit 1; or

       (c)    If liquidated damages are not awarded, for an injunction issued pursuant

to Section 17 of the Act restraining WSI, its officers, agents, employees, and those

persons in active concert or participation with WSI, from withholding the amount of

unpaid overtime wages found due WSI’s employees and prejudgment interest computed

at the underpayment rate established by the Secretary of the Treasury pursuant to 26

U.S.C. § 6621.

       FURTHER, the Secretary prays that this Court award costs in his favor and for an

order granting such other and further relief as may be necessary and appropriate.

 OF COUNSEL:                                ______________________________
                                            HEMA STEELE (0081456)
 ELENA S. GOLDSTEIN                         Senior Trial Attorney
 Deputy Solicitor of Labor                  U.S. Department of Labor
                                            881 Federal Office Building
 CHRISTINE Z. HERI                          1240 East Ninth Street
 Regional Solicitor                         Cleveland, Ohio 44199
                                            (216) 522-3876; Fax (216) 522-7172
 LEAH A. WILLIAMS                           Steele.Hema@dol.gov
 Associate Regional Solicitor
